  CJA_appointment   rev .0721201 5                                                                                       ?,y:


                                    UNITED sTATil ;ff,RICT CoURT
                                FOR THB NORTHERN DISTRICT OF ILLINOIS

  UNITED STATES OF'AMERICA,
  Plaintiff,

  v.
                                                                                CaseNumber                lf C&/09
 A*nE: frk{tps                                                                  Judge      (l)*;    |'t   fr   r{
 Defendant.




                                ORDER     :i$$fiil?ffi T?f,il,R                      CJA
 Person Represented:                 {trnI t1 Q.u rl                           Under Seat [-|
 Defendant     Number: I
 Payment Category: Felony
 Type of Person Represented: Adult
 Representation Type: CC
 Attorney Name. RobertA- Loeb
 Court    Order:        Appointing Counsel
       Prior attorneyrs name:


Signature of Presiding Judge or by Order of the Court
Date of Order: /0y'8       'l
                                     -
                                  Nunc Pro Tunc Date:



                          ORDER APPOINTING INTERPRBTER UNDER CJA

Interpreter needed                             Yes                                                 under seal
Prior authorization sha[             be obtained   for services in excess of $g00.
                                                                                                                    f]
Expected to exceed                             Yes
Prior authorization approved
                                                     fNo
                                               yes
                                          f|         [|   No


Signature of Presiding Judge or by Order of the Court
Date of Order:                    Nunc Pro Tunc Date:                                          or None
